Citation Nr: 1212602	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted, in pertinent part, the Veteran's claim of service connection for peptic ulcer disease (PUD), assigning a 10 percent rating effective March 30, 2001, and denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.

In March 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2010, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  The Board also remanded the Veteran's higher initial rating claim for PUD effective from September 11, 2008, to the RO for additional development.  The Veteran, through his attorney, and VA's Office of General Counsel timely filed a Joint Motion for Remand ("Joint Motion") of the Board's November 2010 decision with the United States Court of Appeals for Veterans Claims ("Court").  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's November 2010 decision.

In February 2012, the Veteran's attorney submitted additional evidence and argument to the Board in support of the currently appealed claims and requested that the Board remand both of these claims to the RO for review of the newly submitted evidence.  See 38 C.F.R. § 19.37 (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, and his higher initial rating claim for PUD can be adjudicated. 

The Board notes initially that the Veteran was awarded Social Security Administration (SSA) disability benefits in January 1999.  Although he did not file his currently appealed claims with VA until more than 2 years later in March 2001, to date, the Veteran's SSA records have not been obtained and associated with the claims file.  The Board also notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, both parties argued in the Joint Motion that the Board had committed error in the November 2010 decision by relying on an April 2010 VA psychiatric examination as support for denying this claim.  Both parties argued that the April 2010 VA psychiatric examination was inadequate for VA disability compensation purposes.  Both parties contended that, although the April 2010 VA psychiatric examiner had opined that the Veteran did not meet the diagnostic criteria for PTSD, she had failed to provide a nexus opinion between the Veteran's currently diagnosed acquired psychiatric disabilities and active service.  See Joint Motion for Remand dated July 22, 2011, at pp. 2; see also 38 C.F.R. § 4.2 (2011).  Given the Court's August 2011 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination which addresses the contended etiological relationship between any acquired psychiatric disability, to include PTSD, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's higher initial rating claim for PUD, both parties contended in the Joint Motion that the Board had relied erroneously on an April 2010 VA gastrointestinal examination as support for denying this claim.  (The Board notes parenthetically that the reference to an April 2010 VA gastrointestinal examination in the Joint Motion may be a typographical error as this examination was conducted in March 2010.)  Both parties noted that the March 2010 VA gastrointestinal examiner had failed to discuss the nature and severity of the Veteran's gastrointestinal symptoms prior to March 2001.  See Joint Motion for Remand dated July 22, 2011, at pp. 3.  Both parties also contended in the Joint Motion that it was error for the Board to separate the Veteran's higher initial rating claim for PUD in to 2 different time periods before and after September 11, 2008, as that decision was not supported by adequate evidence of record.  Id.  Both parties finally noted that the medical evidence of record showed "a conflicting picture" as to whether the Veteran's gastrointestinal symptoms were related to a service-connected disability.  Both parties found that "the Board erred in summarily dismissing" the Veteran's gastrointestinal symptoms as unrelated to his service-connected PUD without competent medical evidence of record.  Id., at pp. 4-5.  Given the Court's August 2011 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination which addresses the current nature and severity of his service-connected PUD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran's attorney submitted a great deal of new medical evidence to the Board in February 2012, including both VA and private outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, to include PTSD, or for peptic ulcer disease since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his claimed acquired psychiatric disability, to include PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any acquired psychiatric disability/ies, to include PTSD, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the stressor(s) which supports the PTSD diagnosis.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected peptic ulcer disease.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of peptic ulcer disease, to include diarrhea, rectal incontinence, duodenitis, gastritis, and/or diverticulosis, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected peptic ulcer disease is manifested by moderate symptoms with recurring episodes of severe symptoms 2-3 times a year averaging 10 days in duration or with continuous moderate manifestations.  The examiner also is asked to opine whether the Veteran's service-connected peptic ulcer disease is manifested by moderately severe symptoms which are less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  The examiner finally is asked to opine whether the Veteran's service-connected peptic ulcer disease is manifested by severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

